Affirmed as modified and Opinion Filed March 2, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01370-CR

                 ALAN MICHAEL SCHUECKLER, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F11-72399-R

                         MEMORANDUM OPINION

                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia

      Appellant Alan Michael Schueckler pleaded guilty to sexual assault of a child

and was placed on deferred adjudication community supervision for eight years.

      Almost six years later, the State filed a motion to revoke probation or proceed

with an adjudication of guilt, which it later amended. After a hearing, the trial court

adjudicated appellant guilty and assessed punishment at four years’ imprisonment.

Appellant timely appealed.

      In two issues, appellant asserts that the judgment adjudicating guilt incorrectly

states that he pleaded true to the State’s motion to adjudicate. He asks us to modify
the judgment to show that he pleaded not true to allegations “aa” and “y.” The State

does not oppose appellant’s requested relief.

         The State’s amended motion alleged that appellant violated four conditions of

his probation, namely conditions “aa,” “v,” “y,” and “z.” The reporter’s record of

the motion-to-adjudicate hearing shows that the State withdrew its motion as to

condition “z.” It also shows that appellant pleaded true to violating condition “v”

and pleaded not true to all other alleged violations.

         We can modify the trial court’s judgment to make the record speak the truth

when we have the information necessary to do so. See TEX. R. APP. P. 43.2(b);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d) (en

banc).

         Accordingly, we modify the trial court’s judgment so that the section entitled

“Plea to Motion to Adjudicate” reads “True to violation of condition ‘v.’ Not true

to violations of conditions ‘y’ and ‘aa.’” We affirm the judgment as modified.




                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE

Do Not Publish
Tex. R. App. P. 47.2(b)
191370F.U05




                                          –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ALAN MICHAEL SCHUECKLER,                      On Appeal from the 265th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F11-72399-R.
No. 05-19-01370-CR          V.                Opinion delivered by Justice Garcia.
                                              Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                  participating.

     Based on the Court’s opinion of this date, we MODIFY the trial court’s
judgment adjudicating guilt as follows:

       The section entitled “Plea to Motion to Revoke” is modified to show “True
to violation of condition ‘v.’ Not true to violations of conditions ‘y’ and ‘aa.’”

      We AFFIRM as modified the trial court’s judgment adjudicating guilt.


Judgment entered March 2, 2021.




                                        –3–